SUFFOLK,■ This was an action of trespass quare clausum fregit. Issue not guilty. The defendants had hired the premises of the plaintiff for a year, terminating the 13th of April, 1779, and held over until the 20th of May following, notwithstanding being warned out by the plaintiff; and they insisted that they had a right to retain possession until ejected by process of law.The Court held the defence to be frivolous, and stated that the *420law was clearly otherwise. The lessor, after the term is ended, may enter at pleasure and order the lessees out; and if they hold over, there is no question that it is a trespass. They accordingly directed a verdict for the plaintiff.